DETAILED ACTION
The instant application having Application No. 16/687,989 filed on November 19, 2019 is presented for examination by the examiner.
The claims submitted January 21, 2022 in response to the office action of October 28, 2021 are under examination. Claims 1-6 and 9 are pending.

Allowable Subject Matter
Claims 1-6 and 9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the positive lens satisfies the following conditional expression 0.012 < ∆PgF1 < 0.100 - - - - -(7) where: ∆PgF1: deviation of a partial dispersion ratio of the positive lens from a reference line, the reference line being a straight line passing coordinates of partial dispersion ratio values and vd values of C7, which have a partial dispersion ration of 0.5393 and vd of 60.49 and F2, which have a partial dispersion ratio of 0.5829 and vd of 36.30.”
Hosoi et al. USPGPub 20120212842 teaches an imaging lens (Fig. 7 Example 3) comprising a first lens group having positive refractive power (GR1), a second lens group having a positive refractive power (GR2), and a third lens group having a negative refractive power (GR3) with at least one positive lens in the first lens group (biconvex lens L12) and it is well known that glasses with anomalous partial dispersion ratios can be used to control chromatic aberrations, however the prior art fails to teach or reasonably suggest the specific arrangement of the above limitation taken in context of the claim as a whole.  
Claims 2-6 and 9 depend from claim 1 and are allowed for at least the reasons stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872